COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS


 SALVADOR R. GARCIA, JR. and                    §
 INEZ G. GARCIA,                                               No. 08-08-00047-CV
                                                §
                  Appellants,                                     Appeal from the
                                                §
 v.                                                         168th Judicial District Court
                                                §
                                                             of El Paso County, Texas
 GOVERNMENT EMPLOYEES CREDIT                    §
 UNION OF EL PASO,                                               (TC# 2006-4373)
                                                §
                  Appellee.

                                MEMORANDUM OPINION

       Pending before the Court is a joint motion to dismiss the appeal filed April 22, 2008, by

Appellants, Salvador and Inez Garcia. See TEX .R.APP .P. 42.1(a)(2). The parties represent to the

Court that they have resolved their differences in the lawsuit below and have agreed to dismiss

the appeal. The parties have complied with the requirements of Rule 42.1(a)(2).

       We have considered the cause on the motion and conclude that the motion should be

granted. We therefore dismiss the appeal. Costs in this Court are taxed against Appellants in

accordance with the parties’ agreement.


May 15, 2008
                                             DAVID WELLINGTON CHEW, Chief Justice

Before Chew, C.J., McClure, and Carr, JJ.